THEATTOECNEY                    GENERAL
                       OF      TEXAS
                   AUWIXN.     Tnmias   78711


                             May 27, 1977




Honorable Ray Harris, CPA                Opinion No. H-1003
San Patricia County Auditor
Sinton, Texas 18387                      Re: Administrative assistant
                                         for the Judge of the 156th
                                         Judicial District.

Dear Mr. Harris:

     You ask if it is "legal for the counties comprising the
156th Judicial District of Texas to budget for and provide
a deputy court reporter and/or administrative assistant for
the District Judge."

     The 156th Judicial District is composed of the counties
of San Patricia, McMullen, Live Oak, Bee, and Aransas. V.T.C.S.
art. 199 (156). The statute provides for the appointment of
an official shorthand reporter for the court but it does not
refer to deputy reporters, to administrative assistants, secre-
taries or co-ordinators.

     The appointment of deputy shorthand reporters is governed
by article 2323, V.T.C.S., which reads:

            In case of illness, press of official work,
          or unavoidable disability of the official
          shorthand reporter to perform his duties in
          reporting proceedings in court, the judge of
          the court may, in his discretion, authorize
          a deputy shorthand reporter to act during the
          absence of said official shorthand reporter
          . . . . The necessity for a deputy official
          shorthand reporter shall be left entirely
          within the discretion of the judge of the
          court.
     Thus, it is,within the discretion of the judge of the
156th Judicial District Court to appoint a deputy court
reporter if the judge deems such an appointment necessary
within the framework of the statute, and if such a deputy is
appointed, it is the duty of the commissioners court of each



                              P. 4154
Honorable Ray Harris, CPA - page 2   (H-1003)



county composing the judicial district to budget and pay such
deputy a salary set by the judge. See V.T.C.S. art. 3912k,
5 3; Attorney General Opinions H-9521977);   H-731 (1975);
H-200 (1974); M-540 (1969); O-5305 (1943); O-3643 (1941);
O-2078 (1940). ---
                See also V.T.C.S. arts. 2326j-59; 2326h; At-
torney General Letter Advisory No. 60 (1973).

      The statutory duties of a court reporter are   recited in
article 2324, V.T.C!S.; the duties of an official    reporter
beyond statutory reouirements rest laraelv within    the trial
c&t's    discretion.- McCoy
                      -..   v. State, 2-S.W.2d 242   (Tex. Crim.
App. 1927). See Groves v. Gould, 102 S.W.Zd 1114     (Tex. Civ.
APP. -- Fort Worth 1936,x    writ).

      The county commissioners court is also authorized by
article 39121, V.T.C.S., to hire and provide compensation for
adequate secretarial personnel to assist any district officer
if it believes the action justified. Also, the district clerks
in each county are authorized by article 1898, V.T.C.S., to
appoint deputy clerks to aid them in discharging their duties,
which include acting as clerks for the 156th Judicial District
Court. V.T.C.S. art. 199 (1561, 5 4. Compare Attorney General
Opinion WW-1375 (1962) with Attorney General Opinion WW-415
 (1958) -
        and M-336 (1969).

     In the context of your inquiry we construe the term
"administrative assistant' to be within the meaning of the
term "secretarial personnel" used by article 39121, but simi-
lar functions might be discharged at the direction of the judge
by either a deputy court reporter or by a deputy district clerk.
Consequently, we answer your question in the affirmative.

                        SUMMARY

          The 156th Judicial District Court may be
          provided with a deputy court ,reporter or
          an administrative assistant, or both, and
          the salaries for such p~ersonnel may'be
          budgeted and paid by the counties com-
          prising the 156th Judicial District.

                             gery    truly yours,



                                   L. HILL
                              Attorney General of Texas




                          P. 4155
.       -




    Honorable Ray Harris, CPA - page 3 (H-1003)



    APPROVED:




'C. ROBERT HEATH, Chairman
 Opinion Committee

    kItI1




                              P. 4156